5 F.3d 63
EDGE BROADCASTING COMPANY, t/a Power 94, Plaintiff-Appellee,v.UNITED STATES of America;  Federal CommunicationsCommission, Defendants-Appellants.
No. 90-2668.
United States Court of Appeals,Fourth Circuit.
Aug. 25, 1993.
ORDER

1
In obedience to the mandate of the Supreme Court of the United States, --- U.S. ----, 113 S. Ct. 2696, 125 L. Ed. 2d 345, this case is remanded to the district court for action consistent with the decision of the Supreme Court.  With the concurrences of Judge Chapman and Judge Haden.